2:18-cv-01022-DCN-MGB        Date Filed 09/03/20       Entry Number 78       Page 1 of 25




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

      BRANDON D. BROWN,                   )
                                          )
                             Plaintiff,   )                No. 2:18-cv-1022-DCN-MGB
                                          )
                     vs.                  )                       ORDER
                                          )
      SOUTH CAROLINA DEPARTMENT OF )
      CORRECTIONS, and RICHARD            )
      COTHRAN, Warden, Turbeville         )
      Correctional Institution            )
                                          )
                             Defendants.  )
      ____________________________________)

             This matter is before the court on United States Magistrate Judge Mary Gordon

      Baker’s report and recommendation (“R&R”), ECF No. 62, that the court deny

      defendants South Carolina Department of Corrections (“SCDC”) and Richard Cothran’s

      (“Cothran”) (collectively, “defendants”) first motion for summary judgment, ECF No. 54,

      and grant in part and deny in part defendants’ second motion for summary judgment,

      ECF No. 55. For the reasons set forth below, the court adopts in part and rejects in part

      the R&R, denies defendants’ first motion for summary judgment, and grants in part and

      denies in part defendants’ second motion for summary judgment.

                                        I. BACKGROUND

             A. Factual Background

             The R&R ably recites the facts of this case and includes a thorough review of the

      evidence consequential to the Magistrate Judge’s findings and recommendations.

      Because neither party objects to the R&R’s presentation of the facts or relevant evidence,




                                                   1
2:18-cv-01022-DCN-MGB        Date Filed 09/03/20       Entry Number 78       Page 2 of 25




      the court provides only a broad-strokes summary of those facts material to its legal

      analysis in lieu of a more comprehensive recitation.

             Plaintiff Brandon D. Brown (“Brown”) was an inmate at Turbeville Correctional

      Institution (“Turbeville”) during the time period relevant to this action. Brown alleges

      that on November 14, 2017, he was lying on his cell bunk when he was attacked by his

      cellmate, a man who “weighed about 360 pounds.” ECF No. 1-1, Compl. ¶ 22.

      According to the complaint, Brown’s cellmate stepped on Brown’s head, beat Brown

      with his fists, bit Brown in the face and hands, and repeatedly hit Brown with a “lock-in-

      a-sock”, a makeshift weapon made from locks allegedly available for purchase in

      Turbeville’s canteen. Brown alleges that the beating “continued for at least what seemed

      like 45 minutes,” and that throughout the duration of the attack, Brown and other inmates

      on his wing hollered for correctional offers to come help. Id. at ¶ 26. Eventually, an

      inmate who was a “dorm worker” heard the attack from the hallway and ran to alert the

      correctional officer on duty, who went to the scene of the attack, entered Brown’s cell,

      and restrained Brown’s cellmate, ending the attack. Id. at ¶ 27. According to Brown, the

      attack persisted for forty-five minutes without officer intervention because “[t]he

      correctional officer on duty was not on the wing during the attack[.]” Id. at ¶ 28.

      Immediately following the attack, Brown, allegedly unconscious, was taken to a hospital

      where he was treated before being released back to Turbeville.

             B. Procedural History

             This lawsuit was initially filed as a multi-plaintiff action on March 19, 2018 in the

      Clarendon County Court of Common Pleas by a number of Turbeville inmates in the

      custody of SCDC. Each of the plaintiff’s claims shared common allegations of



                                                   2
2:18-cv-01022-DCN-MGB        Date Filed 09/03/20       Entry Number 78        Page 3 of 25




      widespread violence and understaffing at Turbeville. Defendants removed the multi-

      plaintiff action to this court on April 13, 2018. ECF No. 1. Pursuant to 28 U.S.C.

      § 636(b)(1)(B) and Local Civ. Rule 73.02 (D.S.C.), the court assigned the matter to

      Magistrate Judge Baker, who severed the plaintiffs’ claims into several plaintiff-specific

      actions on August 9, 2019. ECF No. 43. The instant action is one of those severed

      matters. In his complaint, Brown brings four causes of action. Brown’s first claim

      requests “temporary and permanent injunctive relief” against both defendants pursuant to

      South Carolina state law and 18 U.S.C. § 1983. Compl. ¶¶ 89–92. Brown’s second and

      third claims allege violations of his civil rights pursuant to § 1983 against Cothran. With

      respect to his second claim, Brown alleges that Cothran violated his rights by, inter alia,

      “allowing uncontrolled violence” in Turbeville, “failing to provide protection and

      security” for Brown, and “allowing inmate[s] to have dangerous weapons.” Id. at ¶ 94.

      With respect to his third claim, Brown alleges that Cothran, inter alia, failed to implement

      appropriate procedures and customs at Turbeville and failed to “adequately train and

      supervise his employees.” Id. at ¶¶ 98–99. Finally, Brown’s fourth cause of action

      asserts a tort claim against SCDC pursuant to the South Carolina Tort Claims Act

      (“SCTCA”) for negligence and gross negligence. Id. at ¶¶ 102–104. 1

             On October 21, 2019, defendants filed two motions for summary judgment. ECF

      Nos. 54 and 55. Brown responded to both motions, ECF Nos. 56 and 57, and defendants




             1
               The complaint is far from a model of clarity, and it fails to clearly distinguish
      against which defendant its claims are directed. The R&R interpreted Brown’s claims as
      the court states them here. Because neither party objects the R&R’s interpretation of the
      complaint, the court adopts the R&R’s interpretation and finds that Brown’s first claim is
      alleged against both defendants, that his second and third claims are alleged against
      Cothran, and that his fourth claim is alleged against SCDC.
                                                   3
2:18-cv-01022-DCN-MGB         Date Filed 09/03/20       Entry Number 78        Page 4 of 25




      did not reply. On April 23, 2020, Magistrate Judge Baker issued the R&R, which

      recommends that the court deny defendants’ first motion for summary judgment and

      grant in part and deny in part defendants’ second motion for summary judgment. ECF

      No. 62. On June 19, 2020, defendants filed objections to the R&R. ECF No. 70. Brown

      failed to respond to defendants’ objections or lodge any objections of his own, and the

      time to do each has now expired. As such, this matter is now ripe for the court’s review.

                                           II. STANDARD

             A. R&R

             The Magistrate Judge only makes a recommendation to the court. Mathews v.

      Weber, 423 U.S. 261, 270 (1976). The recommendation carries no presumptive weight,

      and the responsibility to make a final determination remains with the court. Id. at 270-71.

      The court may “accept, reject, or modify, in whole or in part, the findings or

      recommendations made by the magistrate judge . . . or recommit the matter to the

      magistrate judge with instructions.” 28 U.S.C. § 636(b)(1). The court is charged with

      making a de novo determination of any portion of the R&R to which a specific objection

      is made. Id. However, de novo review is unnecessary when a party makes general and

      conclusory objections without directing a court’s attention to a specific error in the

      magistrate judge’s proposed findings. Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

      1982). In the absence of a specific objection, the court reviews the R&R only for clear

      error. Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

      (citation omitted). “A finding is ‘clearly erroneous’ when although there is evidence to

      support it, the reviewing court on the entire evidence is left with the definite and firm




                                                    4
2:18-cv-01022-DCN-MGB         Date Filed 09/03/20        Entry Number 78         Page 5 of 25




      conviction that a mistake has been committed.” United States v. U.S. Gypsum Co., 333

      U.S. 364, 395 (1948).

              B. Motion for Summary Judgment

              Summary judgment shall be granted if the pleadings, the discovery and disclosure

      materials on file, and any affidavits show that there is no genuine dispute as to any

      material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ.

      P. 56(c). “By its very terms, this standard provides that the mere existence of some

      alleged factual dispute between the parties will not defeat an otherwise properly

      supported motion for summary judgment; the requirement is that there be no genuine

      issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

      “Only disputes over facts that might affect the outcome of the suit under the governing

      law will properly preclude the entry of summary judgment.” Id. at 248. “[S]ummary

      judgment will not lie if the dispute about a material fact is ‘genuine,’ that is, if the

      evidence is such that a reasonable jury could return a verdict for the nonmoving

      party.” Id. “[A]t the summary judgment stage the judge’s function is not himself to

      weigh the evidence and determine the truth of the matter but to determine whether there

      is a genuine issue for trial.” Id. at 249. The court should view the evidence in the light

      most favorable to the non-moving party and draw all inferences in its favor. Id. at 255.

              “The party seeking summary judgment shoulders the initial burden of

      demonstrating to the district court that there is no genuine issue of material fact.” Major

      v. Greenville Hous. Auth., 2012 WL 3000680, at *1 (D.S.C. Apr. 11, 2012).

      Nevertheless, “when a properly supported motion for summary judgment is made, the

      adverse party ‘must set forth specific facts showing that there is a genuine issue for trial.’



                                                     5
2:18-cv-01022-DCN-MGB        Date Filed 09/03/20         Entry Number 78      Page 6 of 25




      ” Id. (quoting Fed. R. Civ. P. 56(e)). The plain language of Federal Rule of Civil

      Procedure 56(c) “mandates the entry of summary judgment, after adequate time for

      discovery and upon motion, against a party who fails to make a showing sufficient to

      establish the existence of an element essential to that party’s case, and on which that

      party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

      (1986). “[C]onclusory allegations or denials, without more, are insufficient to preclude

      the granting of the summary judgment motion.” Major, 2012 WL 2000680, at *1.

                                         III. DISCUSSION

             A. The R&R

             Before delving into the disputed issues, the court briefly summarizes the findings

      of the R&R to which the parties did not object. As indicated above, the R&R considered

      two motions for summary judgment, both filed by defendants. In the first, defendants

      argue that they are entitled to summary judgment because Brown failed to exhaust his

      administrative remedies, a mandatory condition precedent to filing suit under the

      Prisoner’s Litigation Reform Act, 42 U.S.C. § 1997e(a). ECF No. 54. In the alternative,

      defendants’ first motion requests that the court hold an evidentiary hearing to determine

      whether Brown exhausted his administrative remedies. Defendants’ second summary

      judgment motion asserts a number of other grounds for relief—that defendants are

      entitled to Eleventh Amendment immunity, that Cothran is entitled to qualified

      immunity, that Brown’s constitutional claims fail as a matter of law, and that Brown’s

      tort claims fail as a matter of law. ECF No. 55.

             With respect to defendants’ first summary judgment motion, the R&R found that

      Brown’s claims were not barred by the Prisoner’s Litigation Reform Act because



                                                   6
2:18-cv-01022-DCN-MGB         Date Filed 09/03/20        Entry Number 78        Page 7 of 25




      although Brown failed to exhaust certain administrative remedies, his failure to do so is

      excused because “administrative remedies were effectively unavailable” to Brown. ECF

      No. 62 at 15 (citing Wilson v. Eagleton, 2018 WL 4908277, at *3 (D.S.C. Oct. 10,

      2018)). Further, the R&R determined that an evidentiary hearing was not necessary to

      resolve the exhaustion issue. Id. at 16. Accordingly, the R&R recommends that the court

      deny defendants’ first motion for summary judgment without holding an evidentiary

      hearing. Defendants failed to object to the R&R’s proposed resolution of their first

      motion for summary judgment. The court has reviewed that portion of the R&R for clear

      error and finds none. As such, the court adopts the R&R with respect to defendants’ first

      motion for summary judgment and denies the motion. See Diamond, 416 F.3d at 315

      (“[I]n the absence of a timely filed objection, a district court need not conduct a de novo

      review, but instead must only satisfy itself that there is no clear error on the face of the

      record in order to accept the recommendation.”).

             With respect to defendants’ second motion for summary judgment, the R&R

      made several findings to which the parties do not object. First, the R&R found that “the

      Eleventh Amendment bars [Brown]’s § 1983 claim for injunctive relief against SCDC

      and bars [Brown]’s § 1983 claims for monetary damages [ ] against [ ] Cothran in his

      official capacity.” ECF No. 62 at 20–21. Further, the R&R found that Eleventh

      Amendment immunity does not extend to SCDC with respect to Brown’s tort claims

      because “SDCD voluntarily removed this case to federal court” and thus “consented to

      suit” for those claims. Id. at 21. Neither Brown nor defendants object to the R&R’s

      findings or consequent recommendations on Eleventh Amendment immunity. Finding no

      clear error in these findings, the court adopts them. As such, the court grants in part and



                                                     7
2:18-cv-01022-DCN-MGB         Date Filed 09/03/20       Entry Number 78       Page 8 of 25




      denies in part defendants’ second summary judgment motion with respect to defendants’

      defense of Eleventh Amendment immunity. Specifically, the court grants summary

      judgment in favor of the defendants on Brown’s claim for injunctive relief under § 1983

      against SCDC and on Brown’s § 1983 claims for monetary damages against Cothran to

      the extent those claims are alleged against Cothran in his official capacity. Additionally,

      the R&R found that Brown’s tort claim against SCDC depended on genuine issues of

      material fact, making summary judgment unavailable. This finding also failed to elicit

      objection and contains no clear error. As such, the court denies summary judgment on

      Brown’s tort claims against SCDC. The R&R’s remaining recommendations garnered

      specific objections and thus require de novo review, which the court conducts below.

             To recap, after the court adopts the R&R’s unopposed findings, Brown’s

      remaining claims are: (1) a claim for injunctive relief against Cothran in his official

      capacity under § 1983 and against SCDC under South Carolina state law, (2) a § 1983

      claim against Cothran in his individual capacity based on Cothran’s failure to protect

      Brown, (3) a § 1983 claim against Cothran in his individual capacity for failing to

      adequately train and supervise his employees, and (4) a claim against SCDC for

      negligence and gross negligence under the SCTCA. The court now turns to the findings

      of the R&R to which defendants did specifically object.

             B. Objections

             Defendants have lodged four objections to the R&R. Defendants’ first, second,

      and third objections concern Brown’s § 1983 claims against Cothran in his individual

      capacity, arguing that the R&R failed to properly analyze the issue of deliberate

      indifference, failed to consider certain dispositive evidence, and wrongly relied on other,



                                                    8
2:18-cv-01022-DCN-MGB         Date Filed 09/03/20       Entry Number 78        Page 9 of 25




      improper evidence. Defendants’ fourth objection relates to Brown’s claim for injunctive

      relief against Cothran. Although defendants failed to address the claim in their summary

      judgment motion, they now argue that Brown’s claim for injunctive relief must fail as a

      matter of law. The court addresses each objection in turn.

                     1. Deliberate Indifference

             The R&R found that the viability of Brown’s first § 1983 claim depends on

      whether Brown can show that Cothran violated his rights under the Eighth Amendment, 2

      which in this case requires a showing that Cothran had knowledge of a substantial risk to

      Brown’s safety, and that Cothran was deliberately indifferent to that risk. The R&R

      concluded that both prongs depend on genuine issues of material fact, making summary

      judgment inappropriate. Defendants object, arguing that the evidence shows that Cothran

      was not deliberately indifferent as a matter of law. The court agrees with the R&R,

      overrules defendants’ objection, and adopts the R&R in this respect.

             A civil action under § 1983 allows “a party who has been deprived of a federal

      right under the color of state law to seek relief.” City of Monterey v. Del Monte Dunes at

      Monterey, Ltd., 526 U.S. 687, 707 (1999). To state a claim under § 1983, a plaintiff must

      allege two essential elements: (1) that a right secured by the Constitution or laws of the

      United States was violated, and (2) that the alleged violation was committed by a person



             2
               Brown’s complaint alleges violations of his rights under the Eighth and
      Fourteenth Amendments. As a preliminary finding, the R&R noted that “because
      [Brown] is a state prisoner and not a pre-trial detainee, his allegations [ ] implicate the
      Eighth Amendment’s proscription against cruel and unusual punishment, not the
      Fourteenth Amendment’s requirement of due process.” ECF No. 60 at 20. Brown did
      not object to this finding, and the court agrees with the R&R. As such, the court
      dismisses Brown’s § 1983 claims to the extent that they allege violations of his
      Fourteenth Amendment rights. As discussed below, Brown’s § 1983 claims remain
      viable under the Eighth Amendment.
                                                    9
2:18-cv-01022-DCN-MGB          Date Filed 09/03/20         Entry Number 78        Page 10 of 25




       acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). There is no

       dispute that Cothran, in his individual capacity, is a proper § 1983 defendant because he

       was acting under the color of state law in his position as warden of Turbeville. Instead,

       the question before the court is whether Cothran violated Brown’s constitutional rights.

       In this case, Brown’s allegations against Cothran implicate the Eighth Amendment. See

       Helling v. McKinney, 509 U.S. 25, 31 (1993) (“The treatment a prisoner receives in

       prison and the conditions under which he is confined are subject to scrutiny under the

       Eighth Amendment.”).

               The Eighth Amendment guarantees the right of the people to be free from the

       infliction of “cruel and unusual punishments[.]” U.S. Const. Amend. VIII. The Eighth

       Amendment’s promise imposes upon prison officials the duty to “provide humane

       conditions of confinement” to the incarcerated. Farmer v. Brennan, 511 U.S. 825, 832

       (1994). While this duty “does not mandate comfortable prisons,” Rhodes v. Chapman,

       452 U.S. 337, 349 (1981), it does require officials to “take reasonable measures to

       guarantee the safety of the inmates,” Hudson v. Palmer, 468 U.S. 517, 526–527 (1984),

       which includes a responsibility “to protect prisoners from violence at the hands of other

       prisoners,” Farmer, 511 U.S. at 833. Recognizing that prisons “are places of involuntary

       confinement of persons who have a demonstrated proclivity for antisocial criminal, and

       often violent, conduct,” Hudson 468 U.S. at 526, the Supreme Court has noted that the

       Eighth Amendment does not impose upon prison officials a duty to ensure complete

       safety, but it does mandate that officials “are not free to let the state of nature take its

       course,” Farmer, 511 U.S. at 832, 844.




                                                      10
2:18-cv-01022-DCN-MGB         Date Filed 09/03/20         Entry Number 78        Page 11 of 25




               An Eighth Amendment failure-to-protect claim requires that a prisoner make two

       showings. First, the prisoner must show “a serious deprivation of his rights, ” Danser v.

       Stansberry, 772 F.3d 340, 346 (4th Cir. 2014), meaning that the “prison official’s act or

       omission [ ] result[s] in the denial of the minimal civilized measure of life’s necessities,”

       Farmer, 511 U.S. at 834. A prisoner can make such a showing “in the form of a serious

       or significant physical or emotional injury.” Danser, 772 F.3d at 346 (internal quotation

       marks and citations omitted). In this case, defendants do not dispute that Brown’s

       injuries establish a “sufficiently serious” deprivation of his rights, such that he satisfies

       the first element of his failure-to-protect claim under the Eighth Amendment. Farmer,

       511 U.S. at 834.

               The second element, central to defendants’ objections, requires a prisoner to show

       that the prison official has a “sufficiently culpable state of mind,” meaning that the

       official acted intentionally or with “deliberate indifference” to inmate health or safety.

       Id. (quoting Wilson v. Seiter, 501 U.S. 294, 297 (1991)) (internal quotation marks

       omitted). The Supreme Court has determined that “deliberate indifference l[ies]

       somewhere between the poles of negligence at one end and purpose or knowledge at the

       other,” and is most fairly categorized as “recklessly disregarding [a known] risk.” Id. at

       836. Determining whether a prison official was deliberately indifferent involves a two-

       pronged, subjective inquiry. A prison official acts with deliberate indifference where (1)

       “he knows that inmates face a substantial risk of serious harm,” and (2) he “disregards

       that risk by failing to take reasonable measures to abate it.” Id. at 847. A plaintiff must

       show that the prison official had actual knowledge with respect to both prongs.




                                                     11
2:18-cv-01022-DCN-MGB         Date Filed 09/03/20         Entry Number 78       Page 12 of 25




              Given the difficulty in obtaining direct evidence of deliberate indifference, the

       law is clear that “[w]hether a prison official acted with ‘deliberate indifference’ . . . can

       be proven through direct or circumstantial evidence.” Cox v. Quinn, 828 F.3d 227, 236

       (4th Cir. 2016). Both prongs of the deliberate indifference inquiry are questions of fact

       “subject to demonstration in the usual ways, including inference from circumstantial

       evidence.” Parrish ex rel. Lee v. Cleveland, 372 F.3d 294, 303 (4th Cir. 2004) (quoting

       Farmer, 511 U.S. at 842). Thus, with respect to the first prong, “a factfinder may

       conclude that [an officer] knew of a substantial risk from the very fact that the risk was

       obvious.” Farmer, 511 U.S. at 842. And similarly, with respect to the second prong, “a

       factfinder may conclude that the official’s response to a perceived risk was so patently

       inadequate as to justify an inference that the official actually recognized that his response

       to the risk was inappropriate under the circumstances.” Parrish, 372 F.3d at 303. The

       “heavy” burden of showing deliberate indifference lies with the prisoner. Pyles v. Fahim,

       771 F.3d 403, 409 (7th Cir. 2014) (citing Whitley v. Albers, 475 U.S. 312, 325 (1986)).

              With respect to the first prong of the deliberate indifference inquiry, the R&R

       found that whether Cothran had knowledge of a substantial risk of serious harm depends

       on genuine issues of material fact. Defendants do not object to this finding. With respect

       to the second prong, the R&R found that whether Cothran disregarded the risk by failing

       to take reasonable measures to abate it also depended on genuine issues of material fact,

       making summary judgment unavailable. It is with the R&R’s finding on this prong that

       defendants take issue. In their first objection, defendants argue that the R&R conducted

       an improper deliberate indifference analysis with respect to the second prong of the

       inquiry because the R&R (1) “ignored [ ] the evidence Defendants submitted to show



                                                     12
2:18-cv-01022-DCN-MGB         Date Filed 09/03/20        Entry Number 78      Page 13 of 25




       [that] they took steps to counteract the perceived staffing shortages and security-related

       issues” and (2) failed to consider the fact that “Brown did not submit any evidence to

       refute Defendants’ actions, show [that] their actions were not reasonable, or show what

       more Defendants should have done.” ECF No. 70 at 6. There are problems with

       defendants’ argument both in fact and in law.

              First, the law. Under the second prong of the deliberate indifference inquiry,

       Brown must show that Cothran “disregard[ed] th[e] risk [of injury] by failing to take

       reasonable measures to abate it.” Farmer, 511 U.S. at 847. In their objections,

       defendants improperly bifurcate the prong, arguing that Brown must present evidence

       that defendants disregarded the risk and evidence that Cothran’s response was not

       reasonable. What the law makes clear, and what defendants misunderstand, is that these

       showings represent two sides of the same coin. In other words, evidence that Cothran

       disregarded a risk of injury is evidence that Cothran’s response to the risk was not

       reasonable. Once a prisoner introduces evidence that a prison official disregarded a risk

       to prisoner safety, the law imposes no additional burden on the prisoner to present direct

       evidence that the prison official’s response to the risk was unreasonable. The law is clear

       that the inquiry is singular and does not require a prisoner to jump two hurdles. See

       Hallinan v. Scarantino, 2020 WL 3105094, at *14 (E.D.N.C. June 11, 2020)

       (“Accordingly, as to the deliberate indifference analysis, the only issue is whether [the

       prison officials] knew of and disregarded the risk of harm, or, framed differently, whether

       they responded reasonably to the risk.”).

              Moreover, the law is clear that the second prong of the deliberate indifference

       inquiry, whether the prison official disregarded the risk, can be proven through



                                                    13
2:18-cv-01022-DCN-MGB         Date Filed 09/03/20         Entry Number 78       Page 14 of 25




       circumstantial evidence. See Farmer, 511 U.S. at 842 (finding that the deliberate

       indifference inquiry is “a question of fact” that can be proven through “inference from

       circumstantial evidence”); see also Parrish, 372 F.3d at 303 (finding that a prisoner can

       demonstrate that a prison official disregarded a risk to prisoner safety through

       circumstantial evidence showing that the response to the risk was “patently inadequate”).

       As such, the law places no requirement on Brown to present direct evidence that

       “refute[s] Defendants’ actions, show[s] [that defendants’] actions were not reasonable, or

       show[s] what more Defendants should have done.” ECF No. 70 at 6. The defendants’

       failure to cite any legal support for its proposition is unsurprising, as no court has ever

       required a prisoner to shoulder a burden so cumbersome. In requiring Brown to make

       such a showing, defendants impermissibly heighten Brown’s burden to establish a

       failure-to-protect claim. To survive summary judgment, the law requires that Brown

       present sufficient evidence to create a genuine issue of material fact as to whether

       Cothran disregarded a risk to prisoner safety. Through his presentation of circumstantial

       evidence, which the court discusses below, Brown has done just that.

              Turning to the facts, Brown has presented evidence that Cothran disregarded the

       risk to prisoner safety in the form of circumstantial evidence demonstrating that Cothran

       and Turbeville management’s response to the understaffing crisis repeatedly failed to

       abate the risk. The docket includes a report (“the Roth Report”), drafted by Tim Roth in

       connection with a settlement of different case, that details the staffing levels at

       institutions run by SCDC. As the R&R noted, the Roth Report contains considerable

       evidence of a staffing crisis at Turbeville. See, e.g., ECF No. 64-2 at 233 (“Security

       staffing levels have been a critical concern at Turbeville for an extended period.”).



                                                     14
2:18-cv-01022-DCN-MGB           Date Filed 09/03/20        Entry Number 78       Page 15 of 25




       Further, the Roth Report contains evidence that, during the time period in which Brown’s

       attack occurred, the staffing shortage led to increased contraband possession at

       Turbeville, putting it well over the national average. Id. at 237 (“As shown in the chart,

       weapons and cell phone related incidents at Turbeville have exceeded the average

       identified for the level 2 facilities reviewed.”). Turbeville also experienced higher rates

       of violence as a result of the staffing shortage. Id. at 238 (“At Turbeville[,] the number of

       assault[-]related incidents involving inmates-on-employees reported in 2015, 2016 and

       2017 was higher than the overall average reported for all the other level 2 facilities. The

       number of inmate-on-inmate assaults was similar to the average. The chart below reflects

       assaults occur at a higher than acceptable level.”). Further, Brown has presented a report

       prepared by his expert, James Aiken, a former warden, deputy warden, and deputy

       regional administrator in South Carolina. In his report, Aiken opines that “key critical

       indicators [ ] should have caused Defendants alarm and immediately required urgent

       actions to stabilize the critical security posture and status of the facility,” and that “the

       critical failures would have been avoided and abated only if appropriate elementary

       actions were taken by Defendants.” ECF No. 24-1 at 20.3

                   In response to this evidence, defendants argue that they “took corrective action

       and/or actions to combat said issues” and that their response to the risk to prisoner safety

       was reasonable as a matter of law. ECF No. 70 at 7. Defendants are correct that

       evidence in the record reflects that Cothran and Turbeville management implemented

       several measures as a response to—or, more accurately, as a consequence of— the




               3
                To the extent that defendants object to the R&R’s reliance on Aiken’s report, the
       court addresses that concern below, in its discussion of defendants’ third objection.
                                                      15
2:18-cv-01022-DCN-MGB          Date Filed 09/03/20       Entry Number 78       Page 16 of 25




       staffing crisis. For example, defendants note that the Roth Report includes a description

       of certain “operational initiatives” that Turbeville management implemented “in response

       to staffing levels.” ECF No. 64-2 at 235–237. The problem with this argument is two-

       fold. First, the Roth Report reflects data and findings gathered from 2015 to 2017, during

       which time the “operational initiatives” were in already in place. Brown’s evidence of

       understaffing, increased violence, decreased inmate supervision, and increased

       contraband possession at Turbeville demonstrates that the increased risk to prisoner

       safety existed after Cothran and Turbeville management implemented responsive

       measures. In other words, the problems associated with understaffing persisted and the

       risk to prisoner safety remained substantial in spite of the “operational initiatives” on

       which defendants now rely. As the law makes clear, the repeated failure of these

       measures to abate the risk to prisoner safety is itself circumstantial evidence of the

       “patent[] inadequacy” of Cothran’s response. See Parrish, 372 F.3d at 303 (finding that a

       prisoner can show a prison official’s disregard of a perceived risk through the “patent[]

       inadequa[cy]” of his response). While it is true that a prison official will not be liable

       under the Eighth Amendment where he “responded reasonably to the risk, even if the

       harm was not averted,” Farmer, 511 U.S. at 844, evidence that the official’s response

       repeatedly failed to abate the risk is itself circumstantial evidence that the response was

       not reasonable. Such evidence, as Brown has presented here, creates a genuine issue as

       to whether Cothran disregarded the risk to prisoner safety by failing to take reasonable

       measures to abate it.

              Moreover, the “operational initiatives” described in the Roth Report are more

       accurately described as natural consequences of a staffing shortage than active measures



                                                    16
2:18-cv-01022-DCN-MGB         Date Filed 09/03/20         Entry Number 78       Page 17 of 25




       implemented to abate the risk to prisoner safety. The Roth Report states that Turbeville,

       in an effort to “maintain minimum operations at the facility”, took certain measures,

       including expanding staff responsibilities, increasing staff hours, removing shift breaks,

       restricting prison access to common areas, and increasing time spent in lockdown. ECF

       No. 64-2 at 235–237. While some of these measures relate to prisoner safety, others are

       simply natural consequences of having less staff. For example, one of the “initiatives”

       listed is that “post assignments go unfilled.” Id. at 236. The court has a hard time

       imagining that allowing posts to be unmanned constitutes a “reasonable response”

       designed to abate the risk to prisoner safety. Further, the Roth Report reflects that many

       of the responsive measures taken failed: for example, the Roth Report notes that

       Turbeville’s initiative to expand staff responsibilities “result[ed] in fewer and less

       thorough pat-down searches, fewer building inspections, limited inmate escorts, delays

       and or cancellations in program and service delivery.” Id. at 235. Therefore, not only

       has Brown presented evidence that creates a genuine issue of material fact as to this issue,

       but defendants’ counter-evidence hardly establishes as a matter of law that Cothran took

       reasonable steps to abate the risk to prisoner safety. In short, there is no dispute that

       Cothran and Turbeville responded to staffing crisis; however, the evidence that

       demonstrates the failure of that response creates a genuine issue of material fact as to

       whether Cothran’s response was so “patently inadequate” as to constitute a conscious

       disregard of the risk. As such, the court adopts the finding of the R&R and rejects

       defendants’ first objection.4



              4
               Defendants also argue in their first objection that “Brown [ ] offer[s] no factual
       evidence that corrective action was reasonably available to Cothran.” ECF No. 70 at 11.
       Of course, the law does not require Brown to show the availability of reasonable
                                                     17
2:18-cv-01022-DCN-MGB         Date Filed 09/03/20         Entry Number 78       Page 18 of 25




                      2. Qualified Immunity

              After determining that factual disputes preclude summary judgment on the issue

       of deliberate indifference, the R&R found that Cothran is not entitled to qualified

       immunity for Brown’s § 1983 claims. Specifically, the R&R stated that because

       “[q]uestions of fact exist with regards to whether Cothran violated [Brown]’s clearly

       established rights, [the Magistrate Judge] cannot determine at this time whether Cothran’s

       actions were objectively reasonable.” ECF No. 62 at 43–44 (citing Kane v. Beaufort Cty.

       Sheriffs Dep’t, 2015 WL 404570, at *5 (D.S.C. Jan. 29, 2015)). As such, the R&R found

       summary judgment to be inappropriate. Defendants object, relying on the same flawed

       theory that undergirds their first objection. The court agrees with the R&R that genuine

       issues of material fact preclude Cothran’s qualified immunity defense and therefore

       rejects defendants’ second objection.

              The doctrine of qualified immunity protects government officials “from liability

       for civil damages insofar as their conduct does not violate clearly established statutory or

       constitutional rights of which a reasonable person would have known.” Harlow v.

       Fitzgerald, 457 U.S. 800, 818 (1982). To determine whether an official is entitled to a

       defense of qualified immunity, the court engages in a two-step sequence. “First, a court

       must decide whether the facts that a plaintiff has alleged or shown make out a violation of

       a constitutional right.” Pearson v. Callahan, 555 U.S. 223, 232 (2009) (internal citations

       omitted)). “Second, if the plaintiff has satisfied this first step, the court must decide



       responses. The law only requires Brown to show that Cothran disregarded a substantial
       and known risk to prisoner safety. Moreover, defendants do not cite to any specific
       evidence demonstrating the unavailability of reasonable measures. For the reasons
       discussed above, Brown has made sufficient showing to create a genuine issue of material
       fact with respect to that issue.
                                                     18
2:18-cv-01022-DCN-MGB         Date Filed 09/03/20        Entry Number 78      Page 19 of 25




       whether the right at issue was ‘clearly established’ at the time of defendant’s alleged

       misconduct.” Id. Because “[d]isputed facts are treated no differently in this portion of

       the qualified immunity analysis than in any other context,” the Fourth Circuit has made

       clear that “summary judgment on qualified immunity grounds is improper as long as

       there remains any material factual dispute regarding the actual conduct of the

       defendants.” Vathekan v. Prince George’s Cty., 154 F.3d 173, 180 (4th Cir. 1998) (citing

       Buonocore v. Harris, 65 F.3d 347, 359 (4th Cir. 1995)).

              Defendants do not object to the R&R’s analysis on the first step of the inquiry.

       Instead, defendant object to the R&R’s analysis of the second step, arguing that “it would

       not have been clear to an objectively reasonable prison official that his actions violated

       Brown’s constitutional rights” because “[Cothran] took steps to combat the risk of harm

       caused by understaffing and security-related issues . . . .” ECF No. 70 at 16–17. In other

       words, defendants mirror the argument of their first objection, contending that because

       Cothran responded reasonably to the risk of harm as a matter of law, he could not have

       known that his actions violated Brown’s constitutional rights. Defendants’ second

       objection fails for the same reason as their first objection—genuine issues of material fact

       preclude a finding that Cothran’s response to the risk to prisoner safety was reasonable.

       Because the court has concluded that genuine issues of material fact exist with respect to

       Cothran’s response, it must conclude that Cothran is not entitled to qualified immunity.

       See Vathekan, 154 F.3d at 180 (“[S]ummary judgment on qualified immunity grounds is

       improper as long as there remains any material factual dispute regarding the actual

       conduct of the defendants.”); see also Cox, 828 F.3d at 239 (“It has long been established

       that jail officials have a duty to protect inmates from a substantial and known risk of



                                                    19
2:18-cv-01022-DCN-MGB         Date Filed 09/03/20        Entry Number 78       Page 20 of 25




       harm, including harm inflicted by other prisoners.”). In short, the same issues of fact that

       preclude summary judgment on Brown’s § 1983 claim preclude Cothran’s qualified

       immunity defense. Thus, the court rejects defendants’ second objection. 5

                      3. James Aiken’s Expert Report

              In recommending that the court deny summary judgment with respect to Brown’s

       § 1983 claims, the R&R relied in part on the report of Brown’s expert, Aiken.

       Defendants object generally to the R&R’s reliance on Aiken’s report, arguing that the

       report is mere “ipse dixit” and that “the R&R immediately and without reasoning,

       analysis, or methodology [ ] swallows the conclusory statements of [Aiken].” ECF No.

       70 at 19. Puzzlingly, however, defendants do not object to any specific analysis of the

       R&R or any portion of Aiken’s expert report. In other words, while defendants generally

       object to the R&R’s reliance on Aiken’s report, their objection fails to point the court to

       any specific error.6 Instead, defendants include nine pages of law on the admissibility of

       expert testimony but fail to articulate a single sentence that applies that law to Aiken’s

       report. Put differently, defendants argue that Aiken’s report is nothing more than legal



              5
                 Defendants’ second objection also argues that Cothran should be entitled to
       qualified immunity because Cothran “could not have envisioned the R&R’s half[-]baked
       res ipsa loquitur version of § 1983 liability.” ECF No. 70 at 18. The court dignifies this
       argument with a response only to note its hypocrisy. The R&R analyzes the law and
       evidence relevant to Brown’s § 1983 claims in a twenty-four page discussion that
       culminates in its finding that genuine issues of material fact preclude summary judgment.
       The Magistrate Judge’s well-reasoned and thorough analysis correctly applies well-
       established law to the material evidence and does nothing to create a new, “half-baked”
       theory of liability. Ignoring the glass house around them, defendants rely on an argument
       to which a description of “half-baked” would denote a considerable upgrade.
               6
                 Defendants’ third objection does include citation to a specific sentence of the
       R&R, see ECF No. 70 at 19; however, that citation supports a tangential argument
       unrelated to Aiken’s report and does not reflect a portion of the R&R that relies on
       Aiken’s report. As such, the defendants’ citation to the R&R in their third objection does
       not reflect a specific objection to the R&R’s reliance on Aiken’s report.
                                                    20
2:18-cv-01022-DCN-MGB          Date Filed 09/03/20         Entry Number 78       Page 21 of 25




       conclusions devoid of substantive analysis, while simultaneously supporting that legal

       conclusion with over 3,000 words of law and not a single word of substantive analysis.

       The irony is not lost on the court. 7

               In the absence of a specific objection, the court reviews the R&R’s reliance on

       Aiken’s report for clear error, giving consideration to defendants’ general argument that

       the report is inadmissible as a legal conclusion under Fed. R. Evid. 702 and Daubert v.

       Merrell Dow Pharm., Inc., 509 U.S. 579 (1993). The objective of FRE 702 and

       Daubert’s gatekeeping requirement “is to ensure the reliability and relevancy of expert

       testimony.” Kumho Tire, 526 U.S. at 152. “[T]he test of reliability is flexible,” and “the

       law grants a district court the same broad latitude when it decides how to determine

       reliability as it enjoys in respect to its ultimate reliability determination.” Id. at 142

       (citing General Electric Co. v. Joiner, 522 U.S. 136, 143 (1997)). The Supreme Court has

       made clear that a sufficiently reliable basis for admissible expert testimony can exist in a

       number of forms, including the expert’s experience. Id. at 156. To be sure, “opinion

       testimony that states a legal standard or draws a legal conclusion by applying law to the

       facts is generally inadmissible.” United States v. McIver, 470 F.3d 550, 562 (4th Cir.

       2006). However, the law is clear that an expert may close the analytical gap between his

       observations and his conclusions through “extensive and specialized experience,” which

       may provide a reliable basis for the testimony. Kumho Tire, 526 U.S. at 156.



               7
                 Strangely enough, defendants’ objection includes analysis into the opinion of an
       expert that has not been named in this case, who provided an expert opinion, presumably
       in a different case, about deformed ductwork. See ECF No. 70 at 25 (“McGinley simply
       states that he would expect the ductwork to have been deformed due to over
       pressurization.”). This clear cut-and-paste error from defendants’ counsel underscores the
       perfunctory nature of their third objection. The court suggests that defendants’ attorneys
       actually read their brief before they file it.
                                                      21
2:18-cv-01022-DCN-MGB        Date Filed 09/03/20        Entry Number 78      Page 22 of 25




               In this case, the R&R did not commit clear error in relying in part on Aiken’s

       Report. Aiken clearly qualifies as an expert witness under Fed. R. Evid. 702—he began

       his “correctional career” in 1971 and spent the next forty-five years in various

       correctional-administration roles on both national and state levels. See ECF No. 24-1 at

       23. As the R&R noted, Aiken “has over 47 years of experience in the assessment and

       restoration of facilities and systems that have experienced chronic and acute security,

       operational critical events and management shortfalls.” ECF No. 62 at 32 (citing ECF

       No. 24-1 at 2–3) (internal quotation marks omitted). Aiken’s experience in the field of

       correctional administration provides a reliable basis from which he reached his

       conclusions. While Aiken’s report arguably contains some legal conclusions, see ECF

       No. 24-1 (“In a confinement operational context, the Defendants South Carolina

       Department of Corrections, and Warden Cothran were deliberately indifferent, callous,

       wanton, and/or grossly negligent . . . .”), more numerous in the report are opinions based

       on facts and data, interpreted through the lens of Aiken’s experience. The R&R makes

       clear that it did not blindly accept Aiken’s opinions on the law, but rather afforded weight

       to Aiken’s opinions that were rooted in his analysis of the facts. See, e.g., ECF No. 62 at

       32 (“Mr. Aiken opines that ‘Defendants ignored clear and precise dangerous critical

       security precursor/indicators (triggers) that were obviously apparent, clear and

       precise.’”).

               Moreover, the R&R relies on Aiken’s report to support its finding on the first

       prong of the deliberate indifference analysis, whether Cothran knew of a substantial risk

       to inmate safety. As discussed above, defendants do not substantively object to the

       R&R’s finding on that prong. See ECF No. 70 at 5 (“While Defendants disagree with the



                                                   22
2:18-cv-01022-DCN-MGB         Date Filed 09/03/20         Entry Number 78      Page 23 of 25




       conclusion of the R&R . . . the R&R discussed evidence in the record to find that a

       genuine issue of material fact existed as to the first prong of the appropriate analysis.”).

       The R&R does not cite to Aiken’s report in its analysis of the second prong of the

       deliberate indifference analysis, whether Cothran disregarded the risk to prisoner safety,

       the prong to which defendants’ objections apply. The court need not determine the

       admissibility of each individual opinion in Aiken’s report. It is sufficient for the

       purposes of this order to conclude that the R&R’s reliance on the report was not clearly

       erroneous. So finding, the court rejects defendants’ generalized objection to the R&R’s

       reliance on Aiken’s report.

              Having rejected each of defendants’ objections relating to Brown’s § 1983 claims,

       the court adopts the R&R’s recommendation that defendants’ second motion for

       summary judgment be denied with respect to those claims. As such, Brown’s § 1983

       claims against Cothran in his individual capacity survive summary judgment and

       continue to trial. The court now turns to defendants’ final objection regarding Brown’s

       claim for injunctive relief.

                      4. Brown’s Claims for Injunctive Relief

              Brown’s complaint includes a claim for injunctive relief against both SCDC and

       Cothran. With respect to SCDC, the R&R recommends denying defendants’ motion for

       summary judgment with respect to Brown’s claim for injunctive relief, explaining that

       “Defendants offer no argument for the dismissal of [Brown]’s claim for injunctive relief

       against SCDC under state law.” ECF No. 62 at 48. Additionally, the R&R found that

       summary judgment should be denied with respect to Brown’s claim for injunctive relief




                                                     23
2:18-cv-01022-DCN-MGB          Date Filed 09/03/20        Entry Number 78        Page 24 of 25




       against Cothran in his official capacity because Cothran was not entitled to Eleventh

       Amendment immunity, and defendants did not argue that the claim otherwise failed.

               Now, defendants object to the R&R’s recommendation, arguing for the first time

       that Brown’s claim for injunctive relief fails as a matter of law because “Brown has been

       released from SCDC custody.” ECF No. 70 at 28. Further, defendants note that Brown’s

       claim for injunctive relief against Cothran must fail because “Cothran has retired from

       SCDC, and therefore is no longer a Warden at Turbeville[.]” Id. In support of their

       argument, defendants point to Brown’s deposition testimony, in which he states that he

       was at Turbeville for a period of five-and-a-half years, implying that he is no longer an

       inmate there. ECF No. 54-2, Brown Depo. 6:2–5. Brown has not disputed this fact, and

       there is no evidence in the record that indicates that Brown is currently an inmate at

       Turbeville. Further, defendants are finally correct on the law. See Magee v. Waters, 810

       F.2d 451, 452 (4th Cir. 1987) (finding that a prisoner’s transfer from the subject

       correctional facility moots his claim for injunctive relief).

               As such, the court finds itself at a procedural fork in the road8 and must choose

       between the lesser of two evils. The court must either grant summary judgment on

       Brown’s claim for injunctive relief in favor of a party who did not timely request it or

       deny summary judgment on procedural grounds and send legally untenable claims to a

       trier of fact. The court determines that the latter is the greater evil, so it proceeds with the

       former. Thus, the court rejects the R&R’s recommendation with respect to Brown’s




               8
                   As the sagacious Yogi Berra once said, “When you come to a fork in the road,
       take it.”
                                                     24
2:18-cv-01022-DCN-MGB        Date Filed 09/03/20        Entry Number 78      Page 25 of 25




       claim for injunctive relief, grants summary judgment in favor of defendants with respect

       to the same, and dismisses the claim.

              After the court’s resolution of the motions for summary judgment, three of

       Brown’s claims survive and proceed to trial: (1) a § 1983 claim against Cothran in his

       individual capacity based on Cothran’s failure to protect Brown, (3) a § 1983 claim

       against Cothran in his individual capacity based on Cothran’s failure to adequately train

       and supervise his employees, and (4) a claim against SCDC for negligence and gross

       negligence under the SCTCA.

                                         IV. CONCLUSION

              For the foregoing reasons the court ADOPTS IN PART and REJECTS IN

       PART the R&R, DENIES defendants’ first motion for summary judgment, and

       GRANTS IN PART and DENIES IN PART defendants’ second motion for summary

       judgment in accordance with this order.

              AND IT IS SO ORDERED.




                                               DAVID C. NORTON
                                               UNITED STATES DISTRICT JUDGE

       September 3, 2020
       Charleston, South Carolina




                                                   25
